Citation Nr: 0215226	
Decision Date: 10/29/02    Archive Date: 11/06/02

DOCKET NO.  94-26 502	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for arthritis of multiple 
joints.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The veteran had active military service from July 1971 to 
April 1987.

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from a December 1993 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.

The RO, in pertinent part, denied the veteran's claim of 
entitlement to service connection for arthritis of multiple 
joints.

Jurisdiction of the veteran's claim has been assumed by the 
RO in Houston, Texas.

The veteran provided oral testimony before a Hearing Officer 
at the RO in September 1994.  A transcript of the testimony 
has been associated with the claims file.

In August 2001, after adjudicating other issues then pending 
on appeal, the Board remanded the case to the RO for further 
development and adjudicative action.

In July 2002 the RO affirmed the determination previously 
entered, and returned the case to the Board for further 
appellate review.


FINDINGS OF FACT

1.  Arthritis of multiple joints was not shown in active 
service, nor such has such disorder been shown to exist by 
the probative, competent evidence of record.

2.  Service connection has been granted for mild post-
traumatic arthritis of the right ankle.


CONCLUSION OF LAW

Arthritis of multiple joints was not incurred in or 
aggravated by active service; nor may it be presumed to have 
been incurred during such service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 1137, 5107 (West 1991 & Supp. 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309  (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The service medical records show that the veteran reported 
pain of the neck, elbows, ankles and left wrist.  He was 
evaluated in the mid 1970's for post polio residuals from his 
childhood polio.  He was found to have left leg weakness and 
shortening of the left leg secondary to polio.  He was issued 
a duty profile on several occasions for the polio residuals.  
A normal spine was reported on examination in 1983, and he 
did not report any history of recurrent back pain.  X-rays 
taken from 1982 to 1984 were reported as negative.

A medical board examination in 1986 found a normal spine and 
showed that reported symptoms included occasional mechanical 
back pain.  The medical board found mild muscle weakness and 
shortening of the left lower extremity secondary to polio at 
age five.  It was noted that the pelvis leveled with a 1/2  
inch lift under the left foot.  In the report it was noted 
that the veteran had said he functioned well in his job with 
the profile.  There was also a mention of occasional back 
pain, and early VA records mentioned an occasional problem 
with low back pain. 

A VA examination report dated in 1993 noted arthritis of 
multiple joints, and private records also referred to 
arthritis.  However, these appeared to be based on a reported 
history by the veteran, as there were no X-rays taken on VA 
examination.

Private outpatient treatment records dated from January 1994 
to September 1994, show that the veteran was assessed to have 
arthritis.  There were no X-rays reports associated with the 
treatment records.

Private medical records dated in August 1994, referred to 
polio and to other spinal complications.  The physical 
therapy progress notes mention muscle spasm/pain in the left 
ankle secondary to scoliosis.

At his September 1994 hearing at the RO, the veteran 
testified that he had pain in his fingers, elbows, knees, and 
ankles in service.  

A VA report of admission in April 1996 noted childhood polio 
with residual weakness of the left lower extremity.  The 
record of admission in May 1996 shows it was mentioned that 
the veteran was referred for tests regarding back pain 
complaints.  The report of his readmission in July 1996 was 
also unremarkable. 

A VA orthopedic examination report dated in November 1997 
shows that the veteran described an approximate twenty year 
history of pain and discomfort in his back and no history of 
injury.  The interpretation of X-rays of the lumbar spine 
reviewed by the examiner showed no evidence of malalignment 
of vertebral bodies or arthritis. 

A VA general examination report dated in November 1997 shows 
that X-rays of the veteran's right ankle failed to disclose 
any sign of degenerative osteoarthritis or post-traumatic 
arthritis.  There was no evidence of joint space reduction, 
and there was no evidence of osteophyte formation.  X-rays of 
the ankle were negative.  The diagnosis suggested that the 
veteran's symptoms of pain in the right ankle were due to 
residual pain in the ankle related to ligament sprain about 
ten years earlier.  There was no evidence of degenerative 
osteoarthritis or post-traumatic arthritis.  The rest of the 
joints, including the shoulder, elbows, wrists, hips, and 
knees were entirely normal.  There was no evidence of any 
impairment of the function of any of the joints.  The 
examiner noted that residual pain in the right ankle might 
have been aggravated by his being obese, as his weight was 
about 200 pounds.


A VA examination report dated in May 2002 shows that the 
veteran reported having been released from service secondary 
to obesity.  He indicated that he would take Feldene as 
needed for pain of his neck, back, bilateral knees, left 
ankle, bilateral elbows, and bilateral hands.  He did not 
participate in any recreational activities, other than 
walking.

He indicated that he was service-connected for a right ankle 
disability, and that all of his other areas of pain had begun 
after his discharge.  His pain had been ongoing for the last 
seven to eight years.  He denied any injuries to these other 
areas while in service, and related only a seven to eight 
year history of multiple joint pain.  The diagnosis was 
status post right ankle fracture with posttraumatic 
osteoarthritis, mild; and neck, back, bilateral knee, 
bilateral ankle, bilateral elbow, and bilateral hand pain.

The examiner opined that the veteran's evaluation was based 
on his psychiatric concerns.  Again, he related that he had 
been out of work since 1991 as a result of his mental 
condition.  He understood that his right ankle should be 
service-connected but none of his other disorders should be.

In an addendum to the May 2002 VA examination report, dated 
in June 2002, the examiner reiterated that the veteran 
admitted that any of the other areas of pain outside of his 
right ankle had begun after his discharge.  

The examiner opined that the veteran had a service-connected 
right ankle disorder, he clearly admitted that his pain began 
7 to 8 years after discharge in all the other areas, and that 
none of these other areas should be considered service-
connected.  He reiterated that physical examination confirmed 
that the right ankle was the only significant area of 
dysfunction.  Essentially, he had full range of motion and 
strength to all of his bones, joints, and spine, including 
the neck, upper back and lower back. 

Criteria

To establish service connection for a claimed disability the 
facts must demonstrate that a disease or injury resulting in 
current disability was incurred in active military service 
or, if pre-existing active service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2002); 38 C.F.R. 
§ 3.303 (2001).

Although not shown in service, service connection may still 
be granted for osteoarthritis when found disabling to a 
compensable degree during the first post service year.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 3.307, 3.309 (2001).

Service connection may be also granted for any disease first 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2001).

When the disease identity is established, there is no 
requirement of evidentiary showing of continuity.  When the 
fact of chronicity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b) (2001).

The United States Court of Appeals for Veterans Claims (CAVC) 
has held that, in order to prevail on the issue of service 
connection, there must be medical evidence of a (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service-connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b) 
(2001).


To show chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

The CAVC has also reiterated that, alternatively, either or 
both of the second or third elements can be satisfied, under 
38 C.F.R. § 3.303(b), by the submission of evidence that a 
condition was "noted" during service or during an 
applicable presumption period; (b) evidence showing post-
service continuity of symptomatology; and (c) medical or, in 
certain circumstances, lay evidence of a nexus between the 
present disability and the post-service symptomatology.  
McManaway v. West, 13 Vet. App. 60, 65 (1999) (citing Savage 
v. Gober, 10 Vet. App. 488, 495-97).

The CAVC has further determined chronicity was not 
demonstrated when the sole evidentiary basis for the asserted 
continuity of symptomatology was the sworn testimony of the 
appellant himself and when "no" medical evidence indicated 
continuous symptomatology.  McManaway, 13 Vet. App. At 66.

In Voerth v. West, 13 Vet. App. 117 (1999), the CAVC held 
that the appellant had not submitted medical evidence 
providing a nexus between an in-service injury and a current 
disability.  The CAVC held that where a claimant's "personal 
belief, no matter how sincere, was unsupported by medical 
evidence, the personal belief cannot form the basis of a 
claim.

The CAVC stated that it clearly held in Savage that Section 
3.303 does not relieve a claimant of the burden of providing 
a medical nexus.  Rather, a claimant diagnosed with a chronic 
condition must still provide a medical nexus between the 
current condition and the putative continuous symptomatology.
Until the claimant presents competent medical evidence to 
provide a relationship between a current disability and 
either an in-service injury or continuous symptomatology, the 
claimant cannot succeed on the merits of the claim.  Voerth, 
13 Vet. App. At 120.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or where a preponderance of the evidence is against a 
claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 
(2001).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West Supp. 2002).

In Gilbert, 1 Vet. App. at 53, it was observed that "a 
veteran need only demonstrate that there is an 'approximate 
balance of positive and negative evidence' in order to 
prevail."  To deny a claim on its merits, the preponderance 
of the evidence must be against the claim.  Alemany v. Brown, 
9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 
54.  The Board observes in passing that the benefit of the 
doubt rule articulated above has not been substantially 
altered by the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).


Analysis
Duty to Assist

The Board initially notes that there has been a significant 
change in the law during 
the pendency of this appeal.  On November 9, 2000, the 
President signed into law the VCAA, Pub. L. No. 106-475, 114 
Stat. 2096 (2000).
Among other things, this law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supercedes the decision of 
the CAVC in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, 14 Vet. App. 174 (2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well-grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet filed as of that date.  
VCAA, Pub. L. No. 106-475, § 7(b), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions) (West Supp. 2002).  On August 29, 2001, the final 
regulations implementing the VCAA were published in the 
Federal Register.  

The portion of these regulations pertaining to the duty to 
notify and the duty to assist are also effective as of the 
date of the enactment of the VCAA, November 9, 2001.  66 Fed. 
Reg. 45,620, 45,630-45,632 (August 19, 2001) (to be codified 
at 38 C.F.R. § 3.159).

Where the law and regulations change while a case is pending, 
the version more favorable to the appellant applies, absent 
congressional intent to the contrary.  Karnas v. Derwinski, 1 
Vet. App. 308, 312-313 (1991).  The Board is of the opinion 
that the new duty to assist law has expanded VA's duty to 
assist (e.g., by providing specific and expanded provisions 
pertaining to the duty to notify), and is therefore more 
favorable to the veteran.  Therefore, the amended duty to 
assist law applies.  Id.

The Board notes that the duty to assist has been satisfied in 
this instance.  The RO has made reasonable efforts to obtain 
evidence necessary to substantiate the veteran's claim, 
including any relevant records adequately identified by him 
as well as authorized by him to be obtained.  38 U.S.C.A. 
§ 5103A (West Supp. 2002); see also McKnight v. Gober, 131 
F.3d 1483 (Fed. Cir. 1997); Epps v. Brown, 9 Vet. App. 341, 
344 (1996), aff'd sub nom. Epps v. Gober, 126 F.3d 1464 (Fed. 
Cir. 1997).
More specifically, the Board notes that when the veteran 
filed his claim he indicated treatment at the VA Medical 
Center, Temple, Texas; VA Medical Center, Big Spring, Texas; 
VA Medical Center, San Angelo, Texas; the Frank M. Tejeda VA 
Outpatient Clinic; the Texas Department of Health; and the 
West Texas Rehabilitation Center.

The treatment records have been obtained from the respective 
facilities and have been associated with the veteran's claims 
folder.  The veteran has also been offered comprehensive and 
contemporaneous VA examinations.  The RO has obtained and 
associated with the claims file the medical treatment and 
examination reports identified by the veteran.

The Board is of the opinion that there is sufficient medical 
evidence on file to permit a determination of the issue on 
appeal.  See 38 U.S.C. § 5103A(d) (West Supp. 2002).

The Board initially notified the veteran of the provisions of 
the VCAA when it considered other claims then pending on 
appeal.  A specific VCAA notice was also sent to the veteran 
by the RO in September 2001.  This notice advised him to 
submit additional evidence in support of his claim.  It 
advised him that he could submit it himself or sufficiently 
identify such evidence.  Such notice sufficiently placed the 
veteran on notice of what evidence could be obtained by whom 
and advised him of his responsibilities if he wanted such 
evidence to be obtained by VA.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

In light of the above, the Board finds that the duty to 
notify has been satisfied.  38 U.S.C.A. § 5103 (West Supp. 
2002); 66 Fed. Reg. 45,620, 45,630 (August 29, 2001) (to be 
codified at 38 C.F.R. § 3.159(b)).

The Board is satisfied that all relevant facts have been 
adequately developed to the extent possible; no further 
assistance to the appellant in developing the facts pertinent 
to his claim is required to comply with the duty to assist 
him as mandated by the VCAA.  38 U.S.C.A. § 5103A (West Supp. 
2002)

The record shows that the RO has informed the veteran of the 
evidence needed to substantiate his claim through issuance of 
rating decisions, statement and supplemental statements of 
the case, Board remands, and associated correspondence.  In 
this regard, the veteran has been given the opportunity to 
direct the attention of the RO to evidence which he believes 
is supportive of his claim, and the RO, as noted above, has 
expanded the record accordingly by obtaining and associating 
with the claims file any additional evidence mentioned by the 
veteran.

Moreover, the veteran himself has been offered the 
opportunity to submit evidence and argument on the merits of 
the issues on appeal, and has done so.  

He testified at a personal hearing over which a hearing 
officer of the RO presided in September 1994.

Although the RO has provided notice of the VCAA, it has not 
adjudicated the veteran's claim with this law in mind.  
Nonetheless, the Board finds no prejudice to the veteran in 
proceeding with this case at this time because the procedural 
actions of the RO are in essential agreement with and adhere 
to the mandates of this new law with respect to the duty to 
notify and the duty to assist the veteran in the development 
of his claim.  See Bernard v. Brown, 4 Vet. App. 384, 393-394 
(1993).

In Bernard, the CAVC held that before the Board addresses in 
a decision a question that has not been addressed by the RO, 
it must consider whether the claimant has been given adequate 
notice of the need to submit evidence or argument, an 
opportunity to submit such evidence or argument, and an 
opportunity to address the question at a hearing, and whether 
the claimant has been prejudiced by any details of those 
opportunities.  As noted above, the veteran has already been 
afforded the opportunity to submit evidence and argument on 
the merits of the issue on appeal, and has done so.  In view 
of the foregoing, the Board finds that the veteran will not 
be prejudiced by its actions and that a remand for 
adjudication by the RO would only serve to further delay 
resolution of his claim.  See Bernard, supra.

Having determined that the duty to assist has been satisfied, 
the Board turns to an evaluation of the veteran's claim on 
the merits.


Service Connection

Under 38 U.S.C.A. § 1111 and 38 C.F.R. § 3.304(b), a veteran 
is entitled to service connection for a disorder present in 
service unless the disorder was noted in an examination 
report at the time of entrance into service, or clear and 
unmistakable evidence shows that the veteran's disorder 
preexisted service and was not aggravated by it.  See 
Junstrom v. Brown, 6 Vet. App. 264, 266 (1994); see also 
Lichtenfels v. Derwinski, 1 Vet. App. 484, 486 (1991).

Although there is evidence of residuals of polio which 
existed prior to the veteran's entrance into service, his 
service medical records are silent as to a history of 
arthritis of multiple joints prior to his entrance into 
service.  He is therefore presumed to have been in sound 
condition unless clear and unmistakable evidence exists to 
overcome the presumption.  38 U.S.C.A. § 1111 (West 1991).  
By "clear and unmistakable" evidence is meant that which 
cannot be misinterpreted and misunderstood; it is that which 
is "undebateable."  Vanerson v. West, 12 Vet. App. 254 
(1999).

In this case, the veteran's service medical records, to 
include his separation examination, are silent as to a 
disability associated with arthritis of multiple joints 
during his period of active service.  Subsequent to service, 
there is no evidence of arthritis of multiple joints having 
become manifested to a compensable degree within one year 
following separation from service.  Accordingly, entitlement 
to service connection for arthritis of multiple joints on a 
presumptive basis is not warranted.

Similarly, there is no evidence of treatment for current 
arthritis of multiple joints.  No health care provider has 
indicated or even suggested that the veteran has current 
arthritis of multiple joints that is related to his period of 
active service.  
The May 2002 VA examination report showed evidence of mild 
post-traumatic osteoarthritis of the right ankle, status post 
fracture, however, the record shows that the veteran is 
already service-connected for his right ankle disability.  
There is no evidence of record that the veteran had arthritis 
of the his neck, back, bilateral knees, left ankle, bilateral 
elbows, and bilateral hands during his period of active 
service, nor is there evidence that the veteran has current 
arthritis of the neck, back, bilateral knees, left ankle, 
bilateral elbows, and bilateral hands that is related to his 
period of active service.  Any statements of such by the 
veteran are contradicted by the evidence of record.

The Board acknowledges that there were medical records in the 
mid-1990's which showed a history of arthritis.  However, 
these assessments did not specify a particular joint, nor 
were they substantiated by objective radiological evidence.  
Subsequent X-ray evidence of record is unremarkable and shows 
no evidence of arthritis of the neck, back, bilateral knees, 
left ankle, bilateral elbows, or bilateral hands.  Moreover, 
the veteran's initial assertions as to his having a current 
arthritis of multiple joints that was manifested as a result 
of his period of active service, even if presented as 
testimony, cannot be deemed as competent medical evidence.  

As a layperson, he is not qualified to render medical 
opinions regarding matters, such as diagnoses and 
determinations of etiology, calling for specialized medical 
knowledge.  See Cromley v. Brown, 7 Vet. App. 376, 379 
(1995); Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).

Moreover, the veteran, himself, admitted to the VA examiner 
in May 2002, that the reported pain of the neck, back, 
bilateral knees, left ankle, bilateral elbows, and bilateral 
hands began after his discharge from active service, seven 
years thereafter.  Accordingly, there is no continuity of 
symptomatology of an identifiable chronic disease originating 
coincident with active service.  McManaway, Savage, supra.

As the Board noted earlier in Hickson, supra, the CAVC has 
held that in order to prevail on the issue of service 
connection, there must be in-service incurrence, a current 
disability and a nexus of the current disability with 
service.
As there is no record of such an in-service manifestation 
which had not been resolved prior to separation, no evidence 
of current multiple joint arthritis, there can be no nexus.  
As noted, the veteran is not competent to provide such a 
medical opinion.  Neither is the Board competent to 
supplement the record with its own unsubstantiated medical 
conclusions as to whether the veteran currently has multiple 
joint arthritis linked to active service.  Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).

In sum, the veteran has complained of multiple joint pain 
which has been reported on examinations, and he has 
predicated his claim on the basis of this pain 
symptomatology.  The CAVC has held that pain per se is not a 
chronic acquired disability upon which to predicate a grant 
of entitlement to service connection.  Benitez v. West, 13 
Vet. App. 282 (1999).  He is not shown to have multiple joint 
arthritis which has been diagnosed by competent medical 
authority and linked to service on any basis.  There exists 
no basis upon which to predicate a grant of entitlement to 
service connection.

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim of 
entitlement to service connection for arthritis of multiple 
joints.  See Gilbert, 1 Vet. App. at 53.


ORDER

Entitlement to service connection for arthritis of multiple 
joints is denied.



		
	RONALD R. BOSCH 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

